             Case 1:20-cv-02031-RDB Document 11 Filed 01/13/21 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

STEVEN GRAVELY, JR.,                                 *

Plaintiff,                                           *

v.                                                   *        Civil Action No. RDB-20-2031

BALTIMORE COUNTY POLICE                              *
 DEPARTMENT,
DET. S. KILPATRICK, and                              *
DET. K. BURROWS,
                                                     *
Defendants.
                                            ***
                                     MEMORANDUM OPINION

        While detained at the Baltimore County Detention Center (“BCDC”), the self-represented

plaintiff, Steven Gravely, Jr. filed suit pursuant to 42 U.S.C. § 1983 against the State of Maryland;

Baltimore County Police Department (“BCPD”); BCPD Detectives S. Kilpatrick and K. Burrows;

and Baltimore County prosecutors Scott D. Shellenberger, Perry Wasserman, and Hannah

Bruchman. ECF No. 1. In relevant part, Gravely alleges that Detectives Kilpatrick and Burrows

subjected him to an illegal search and seizure in violation of the Fourth and Fourteenth

Amendments and were deliberately indifferent during the search in violation of the Eighth

Amendment. Id. at 2-4. Gravely also claims that he was subjected to harsh conditions of

confinement during his incarceration at BCDC. Id. at 4-5.

        By Order dated July 17, 2020, the Court dismissed without prejudice Gravely’s claims

against the State of Maryland, Shellenberger, Wasserman, and Bruchman. ECF No. 4. Pursuant

to the Younger1 abstention doctrine, the Court also dismissed Gravely’s claims for injunctive and

declaratory relief against BCPD, Kilpatrick, and Burrows, and stayed his claims for monetary



        1
            Younger v. Harris, 401 U.S. 37 (1971).
          Case 1:20-cv-02031-RDB Document 11 Filed 01/13/21 Page 2 of 5



damages against those defendants, while allowing the conditions claims to proceed. Id.

        On December 14, 2020, BCPD filed a Motion to Dismiss the conditions claims. ECF No.

9. Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the court informed Gravely

that the failure to file a response in opposition to BCPD’s Motion could result in dismissal of his

Complaint. ECF No. 10. Gravely filed nothing further.

        BCPD’s Motion is now ripe for disposition. Upon review of the record, exhibits, and

applicable law, the Court deems a hearing unnecessary. See Local Rule 105.6 (D. Md. 2018). For

the reasons that follow, the Motion to Dismiss shall be granted. Gravely will be required to file a

status report regarding his stayed claims.

                                             Background

        Four of the five pages in Gravely’s Complaint relate to the incident surrounding his arrest.

See Complaint, ECF No. 1. In its entirety, Gravely’s claims regarding the conditions of his

confinement is as follows: “The State of Maryland and the Baltimore County Police Department’s

failure to train caused for plaintiff’s rights to be violated, and for plaintiff to have to endure harsh

conditions while incarcerated.” Id. at 5.

                                        Standard of Review

        BCPD may test the legal sufficiency of Gravely’s conditions claims by way of a motion to

dismiss under Rule 12(b)(6). In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017). A Rule 12(b)(6)

motion constitutes an assertion by a defendant that, even if the facts alleged by a plaintiff are true,

the complaint fails as a matter of law “to state a claim upon which relief can be granted.” See

Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420 (4th Cir. 2005) (citing Mylan Labs., Inc. v.

Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).




                                                   2
          Case 1:20-cv-02031-RDB Document 11 Filed 01/13/21 Page 3 of 5



       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). See Migdal v. Rowe Price-Fleming Int’l Inc., 248 F.3d

321, 325-26 (4th Cir. 2001); see also Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002). That

rule provides that a complaint must contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the

defendants with “fair notice” of the claims and the “grounds” for entitlement to relief. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ . . . .”). To be sure, a plaintiff need not

include “detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555.

Moreover, federal pleading rules “do not countenance dismissal of a complaint for imperfect

statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby, Miss., 574

U.S. 10, 10 (2014) (per curiam). But, mere “‘naked assertions’ of wrongdoing” are generally

insufficient to state a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(citation omitted).

                                             Discussion

       At the time of Gravely’s confinement giving rise to this claim, he was a pretrial detainee

in Baltimore County, Maryland.        Accordingly, his claim is analyzed under the Fourteenth

Amendment. See Young v. City of Mt. Ranier, 238 F.3d 567, 575 (4th Cir. 2001); Hill v.

Nicodemus, 979 F.2d 987, 991-92 (4th Cir. 1992). “The constitutional protections afforded a pre-

trial detainee as provided by the Fourteenth Amendment are co-extensive with those provided by



                                                  3
         Case 1:20-cv-02031-RDB Document 11 Filed 01/13/21 Page 4 of 5



the Eighth Amendment.” Barnes v. Wilson, 110 F.Supp.3d 624, 629 (D. Md. 2015) (citing Bell v.

Wolfish, 441 U.S. 520, 535 (1979)).

       The Eighth Amendment proscribes “unnecessary and wanton infliction of pain” by virtue

of its guarantee against cruel and unusual punishment. U.S. Const, amend. VIII; Gregg v. Georgia,

428 U.S. 153, 173 (1976); see Estelle v. Gamble, 429 U.S. 97, 102 (1976); King v. Rubenstein,

825 F.3d 206, 218 (4th Cir. 2016). Notably, it “proscribes more than physically barbarous

punishments.” Estelle, 429 U.S. at 103. It also “embodies” the “‘concepts of dignity, civilized

standards, humanity, and decency . . . .’” Id. (citation omitted). Thus, the Eighth Amendment

“protects inmates from inhumane treatment and conditions while imprisoned.” Williams v.

Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).

       The Fourth Circuit has observed that “not all Eighth Amendment violations are the same:

some constitute ‘deliberate indifference,’ while others constitute ‘excessive force.’” Thompson v.

Virginia, 878 F.3d 89, 97 (4th Cir. 2017) (quoting Whitley v. Albers, 475 U.S. 312, 319-20 (1986)).

In general, the deliberate indifference standard applies to cases alleging failure to safeguard the

inmate’s health and safety, including failing to protect inmates from attack, maintaining inhumane

conditions of confinement, and failure to render medical assistance. See Farmer v. Brennan, 511

U.S. 825, 834 (1994).

       The deliberate indifference standard consists of a two-pronged test: “(1) the prisoner must

be exposed to ‘a substantial risk of serious harm,’ and (2) the prison official must know of and

disregard that substantial risk to the inmate’s health or safety.” Thompson, 878 F.3d at 97-98

(quoting Farmer, 511 U.S. at 834, 837-38).

       Here, Gravely summarily states that he was subjected to “harsh conditions” and does not

provide any information to support his claims. “Since ‘routine discomfort’ is part of prison life



                                                4
           Case 1:20-cv-02031-RDB Document 11 Filed 01/13/21 Page 5 of 5



and ‘society does not expect that prisoners will have unqualified access to health care,’ in order to

demonstrate the objective component of conditions-of-confinement or medical care claims

prisoners must demonstrate ‘extreme’ deprivations or neglect of ‘serious’ medical needs.”

Williams, 77 F.3d at 761 (citing Hudson v. McMillian, 503 U.S. 1, 8-9 (1992)). Gravely has failed

to demonstrate the extreme deprivations required. See, e.g., Fruit v. Norris, 905 F.2d 1147 (8th

Cir. 1990) (failure to provide inmates with protective gear and ignoring other dangers to personal

safety when working inside a raw sewage-well established prima facie Eighth Amendment

violation). Thus, he fails to state a conditions claim, and BCPD’s Motion to Dismiss shall be

granted.

                                            Conclusion

       BCPD’s Motion to Dismiss is granted. Within 28 days of the date of this Order, Gravely

shall file a status report regarding his criminal case in the Circuit Court for Baltimore County and

whether he still wishes to pursue his search and seizure and deliberate indifference claims for

monetary damages in this Court. Gravely is forewarned that failure to file a status report may

result in dismissal of the remaining claims without prejudice and without further notice.

       A separate Order follows.



_1/13/2021___________                                 ____/s/________________________
Date                                                     RICHARD D. BENNETT
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
